Andrews, C. J.
Most of the questions raised at the trial by the plaintiff’s counsel are settled by the finding of facts. Only two remain for this court to examine. The first of these is whether the writing in of the consideration in the *85deed of April 5th, 1888, was a material alteration which rendered that deed void.
Every deed which is effectual to convey land must be upon consideration. Thus it is stated in Blackstone’s Commentaries, Yol. 2, at page 296, where the requisites of a deed are mentioned:—“Secondly, the deed must be founded upon good and sufficient consideration. * * * A deed also, or other grant, made without any consideration, is, as it were, of no effect; for it is construed to enure, or to be effectual on y to the use of the grantor himself.” But the deed of April 5th, was upon a consideration sufficient to rebut a resulting trust. The word “ dollars ” without any numbers prefixed is enough for that purpose.
An alteration to a deed, to render it void, must be a material one; that is one that causes the deed to speak a language different in legal effect from that which it spoke originally. 1 Greenleaf Ev., § 565. The necessity of a consideration in a deed is to prevent a trust resulting in favor of the grantor, and one valuable consideration does this as well as another. Changing the amount of the consideration does not cause the deed to speak a language differing in its legal effect. Such an alteration is not a material one. Belden v. Seymour, 8 Conn., 304; Meeker v. Meeker, 16 id., 387; Vose v. Bolan, 108 Mass., 155. In many cases after delivery blanks may be filled up so as to complete the grantor’s intention. Devin v. Himer, 29 Iowa, 297; Clark v. Allen, 34 id., 190; Field v. Stagg, 52 Mo., 534; Waugh v. Bussell, 5 Taunton, 707; Eagleton v. Gutteridge, 11 M. & W., 465; West v. Seward, 14 id., 47.
The second is whether the court erred in treating the map on the deed as a part of the description of the land therein intended to be conveyed. The court so treated the map and held that the plaintiff had conveyed to the railway company the right to a highway on the north side of its land. The plaintiff’s counsel admits that such a course would be correct if there had been in the deed an express reference to the map. But he insists that in absénce of such a reference it was error for the court to do so. We are not able to agree with the *86counsel. Where a map or a diagram is drawn on a deed in such relation to or connected with the words of the deed as to indicate to any reasonable person that the grantor intended it to be taken as a part of the description, then no reference is needed. It is entirely a question as to what the grantor intended to convey. If the map is on another paper a reference might be necessary in order to identify it. When the map is on the deed itself, the court of necessity must examine it and from it taken together with the words of description determine what the deed conveys.
There is no error.
In this opinion the other judges concurred.